418 S.W.2d 482 (1967)
O. M. FRANKLIN SERUM COMPANY, Petitioner,
v.
C. A. HOOVER & SON et al., Respondents.
No. B-91.
Supreme Court of Texas.
July 19, 1967.
Rehearing Denied October 4, 1967.
Underwood, Wilson, Sutton, Heare & Berry, R. A. Wilson, Amarillo, for petitioner.
Lemon, Close & Atkinson, R. D. Lemon, Perryton, for respondents.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
In McKisson v. Sales Affiliates, Inc., Tex.Sup., 416 S.W.2d 787, we adopted the rule of strict liability in tort with respect to sellers of defective products which cause physical harm to persons. The Court of Civil Appeals has held in the present case that the seller of a defective product is also subject to strict liability for damage caused to the property of the ultimate consumer. 410 S.W.2d 272. We are in agreement with this holding and accordingly disapprove the opinions in Brown v. Howard, Tex.Civ.App., 285 S.W.2d 752 (wr. ref. n. r. e.), and Cruz v. Ansul Chemical Co., Tex.Civ.App., 399 S.W.2d 944 (wr. ref. n. r. e.), in so far as they are inconsistent therewith. The application for writ of error is Refused, No Reversible Error. See Rule 483, Texas Rules of Civil Procedure.